Case 5:17-cv-01302-D Document 53-13 Filed 01/18/19 Page 1 of 3

OKLAHOMA INSURANCE DEPARTMENT
STATE OF OKLAHOMA

EARTHQUAKE INSURANCE BULLETIN NO, PC 2015-02

TO: ALL PROPERTY & CASUALTY INSURERS LICENSED
IN THE STATE OF OKLAHOMA (colicctively,
"addressees")

RE: Karthquake Insurance, Exeluded Loss, Inspection of
Jusured Property and Adjuster Training

FROM: John D. Doak, Oklahoma Insurance Commissioner

ISSUE DATE: = March 3, 2015

Background

Since 2013, Oklahoma has scen a significant increase in earth tremors and other seismic
phenomena. Last year, (2014) Oklahoma experienced several thousand earthquakes,
Fortunately, most were very small and were only detectable on seismic measuring equipment;
however, 567 of these quakes were of magnitude 3.0 or higher.

The news media, announcements by United States Gealogical Survey, Oklahoma Geological
Survey, conservation groups, various slate officials and the publicity surrounding several
lawsuits has raised public awareness, the demand for earthquake insurance and critique of the
coverage.

The purpose of this bulletin is to address the following issues in regard to earthquake insurance:
1, “Man-Made” Earthquake Exclusion
2. Preexisting Damage exclusion and
3. Specialized Training of Zarthquake Adjusters.
1. Exelusion of Man-Made" Damage
Earthquake policies insure agains! damage resulting from earth movement caused by;

(a) “natural faulting of land masses” or
(b) “convulsion of the carth’s surface caused by natural seismic forces” or

Page t of 3
U30315

PLAINTIFF'S
EXHIBIT

13

— ee

 
Case 5:17-cv-01302-D Document 53-13 Filed 01/18/19 Page 2 of 3

(c) “displacement within the carth’s crust through release of strain associated with
ecloni¢c processes *.”

In general, it would be correct to say that earthquake insurance excludes loss due, in whole or
part, to any “man-made” cause such us construction, mining, ol] and gas exploration and
production.

Lately there has been heated debate as to whether earthquakes can be caused by water
disposal injection wells or hydraulic tracturing (“Tracking”). AC present, there is no
agreement at a scientific or governmental level concerning any connection beiween injection
wells or fracking and “earthquakes.”

Recent information, collected by my ollice from the larger carthquake insurance companies,
indicates that approximately one hundred Oklahoma earthquake claims were filed in 2014
with only eight having been paid.

In fight of the unsettled science. | am concerned that insurers could be denying claims based
on the unsupported belie! thal these carthquakes were the result of fracking or injection well
activity, IF that were the case. companies could expect the Department to lake appropriate
action to enforce ihe law.

fam considering market conduct examinations to ascertain the facts surrounding the
extraordinary denial rate of carthquake claims that the preliminary data seems to indicate,

2. Pre-Existing Damage

Earthquake policies exclude caverage of praperty damage which occurs, prior to the effective
date of the policy and alter termination of the policy. Insurers understandably are only
responsible for covered loss which occurs during the policy period, To help protect themselves
from fraudulent claims. insurers have a right to inspect the property as often as required to
ascertain the condition of the property.

In the case of frequent potential loss events, which may or may not result in a loss, it is important
that the insurer know the condition of the insured property at inception of the coverage and
remain cognizant of any damage that may have occurred during the policy period. In addition,
sinee carthquake policies have a “single covered event clause” maintaining current knowledge of
the insured property is essential to the proper application of deductibles.

As Commissioner, | have an obligation to enforce the insurance laws. Part of that responsibility
is Monitoring claims practices to determine whether insurers are employing fair claims practices
and otherwise acting in conformity with the terms of their policies. If an insurer intends to deny
a claim, asserting pre-existing” damage, | expect that the insurer has inspected the property prior
to Inception of the coverage and maintained reasonably current information as to the condition of
the insured property, prior to loss.

Page 2 of 3
030315
Case 5:17-cv-01302-D Document 53-13 Filed 01/18/19 Page 3 of 3

As in the case of denials based on “man-made” earthquakes, Lam considering market
conduct examinations to ascertain the [acts surrounding the extraordinary denial rate of
earthquake claims that the preliminary data seems to indicate,

3. Claim Adjusters

in the event ofan earthquake, properly iraincd adjusters are absolutely vital to ensure that chums
are properly handled. What makes earthquake insurance more difficult from a claims
perspective? | suggest that the coverage may not be well understoad, the provisions differ from
traditional property insurance and application of the limits and deductibles is complex.

Earthquake coverage is different from traditional forms of property inswance. For example
earthquake policies, define “earthquake” utilizing somewhat unintelligible scientific jargon such
as:
(a) “natural Faulding of land masses” or
(b) “convulsion of the carth’s surface caused by natural seismic forces “or
(¢) “displacement within the earth’s crust lhrough release of strain associated with
“tectonic processes”

—

Man-made earthquakes are excluded. Complex fact questions arise when determining whether
earth movement has resutied from a covered cause or an excluded cause.

Another example of the unique nature of earthquake coverage is the common exclusion of
coverage for masonry veneer walls and chimneys, the imposition of deductibles on various
items OF property thal are much farger than the typical homeowners insurance deductible,
multiple deductibles may apply to a single loss and in different ways. Structural damage is
always an issue and requires technical expertise to evaluate.

All of this goes to say that due to the differences and complexity of the coverage, when
compared to traditional properly insurance, claims adjusters need specific training in carthquake
insurance. | expect the addressees of this bulletin to take steps to cnsure thal claiins adjusters
receive training as necessary lo address the concerns expressed_above,

Questions concerning any aspect of this bulletin should he directed (o the Oklahoma insurance
Department, Mike Rhoads, Deputy Commissioner (M like. Rhoads@oid.ok wov ) or Gordon C,
Amini, Senior Attorney (Gordon. Amini@oid.ok.wov ) or by mail to the Oklahoma Insurance
Department. Five Corporate Plaza, 3625 NW. 56" Si. Oklahoma City, OK 73112 Attn: Mike
Rhoads, Deputy Commissioner or Gordon C. Amini, Senior Altorney,

Page Jof3
030315
